                                                                                                    Electronically Filed - St Louis County - June 30, 2020 - 02:58 PM
 Case: 4:20-cv-01131-SPM Doc. #: 1-3 Filed: 08/24/20 Page: 1 of 7 PageID #: 14
                                                                            20SL-AC14303

            IN THE ASSOCIATE CIRCUIT COURT OF ST. LOUIS COUNTY
                            STATE OF MISSOURI

QUAPAW WHISPERING PINES, LLC                               )
                                                           )
               Plaintiff                                   ) Case No.:
                                                           )
       v.                                                  )
                                                           )
MATTRESS FIRM, INC.                                        )
                                                           )
       Serve: Mattress Firm, Inc.                          )
              c/o Registered Agent:                        )
              CT Corporation System                        )
              120 South Central Avenue                     )
              Clayton, MO 63105                            )
                                                           )
               Defendant.                                  )

            VERIFIED PETITION FOR RENT, POSSESSION AND DAMAGES

       COMES NOW Plaintiff Quapaw Whispering Pines, LLC (“Plaintiff,”) by and through its

attorneys, and for its Petition against Mattress Firm, Inc. (“Defendant,” or “Mattress Firm,”)

states as follows:

                             THE ACTION AND THE PARTIES

       1.      This action is brought pursuant to Chapter 535 of the Revised Statutes of

Missouri.

       2.      Plaintiff is a Missouri limited liability company and is authorized to conduct

business in the State of Missouri.

       3.      Defendant is a Delaware corporation and is authorized to conduct business in the

State of Missouri.

                                JURISDICTION AND VENUE

       4.      This Court has jurisdiction over this dispute and personal jurisdiction over

Defendant pursuant to, inter alia, Mo. Rev. Stat. § 506.500.1 insofar as Defendant has transacted

                                               1
                                                                                                       Electronically Filed - St Louis County - June 30, 2020 - 02:58 PM
    Case: 4:20-cv-01131-SPM Doc. #: 1-3 Filed: 08/24/20 Page: 2 of 7 PageID #: 15




business in the state, entered into contracts in this state and/or possesses real estate situated in

this state.

        5.      Venue is proper in this Court pursuant to Mo. Rev. Stat. § 508.010 because the

Defendant to this action leases and possesses real estate located in St. Louis County, Missouri.

                   THE LEASED PREMISES AND LEASE AGREEMENT

        6.      Plaintiff is the owner of certain commercial real property known and numbered as

12669 Boulevard, Suite A, St. Louis, Missouri 63141 and located in St. Louis County, Missouri.

        7.      On or about September 3, 1997, Plaintiff and Mattress Firm’s predecessor-in-

interest entered into a lease agreement (the “Original Lease”) for the lease of approximately

3,750 square feet of space from Plaintiff located at the above-referenced address (the “Leased

Premises”) for the purpose of selling mattresses and related products. A true and correct copy of

the Original Lease is attached hereto as Exhibit 1.1

        8.      In June, 2009, Plaintiff and Mattress Firm’s predecessor-in-interest entered into

an amendment to the Original Lease (“First Amendment to Lease”). A true and correct copy of

the First Amendment to Lease is attached hereto as Exhibit 2.

        9.      On or about November 15, 2011, Mattress Firm’s predecessor-in-interest assigned

its leasehold interest to Mattress Firm (“the Assignment”). A true and correct copy of the

Assignment is attached hereto as Exhibit 3.

        10.     On or about December 11, 2012, Plaintiff and Mattress Firm entered into a second

amendment to the Original Lease (“Second Amendment to Lease”). A true and correct copy of

the Second Amendment to Lease is attached hereto as Exhibit 4.




1
 The Original Lease contains a confidentiality provision. Accordingly, the Original Lease and other
exhibits to this Petition are being filed with the Court under seal.

                                                   2
                                                                                                       Electronically Filed - St Louis County - June 30, 2020 - 02:58 PM
    Case: 4:20-cv-01131-SPM Doc. #: 1-3 Filed: 08/24/20 Page: 3 of 7 PageID #: 16




          11.    On or about October 7, 2014, Plaintiff and Mattress Firm entered into a third

amendment to the Original Lease (“Third Amendment to Lease”). A true and correct copy of the

Third Amendment to Lease is attached hereto as Exhibit 5.

          12.    On or about December 19, 2016, Plaintiff and Mattress Firm entered into a fourth

amendment to the Original Lease (“Fourth Amendment to Lease”). A true and correct copy of

the Fourth Amendment to Lease is attached hereto as Exhibit 6.

          13.    Pursuant to the Original Lease, Assignment and Amendments (together “Lease

Agreement”) Plaintiff provided the Leased Premises to Mattress Firm in exchange for rental

payments and Mattress Firm was to use the Leased Premises for the purpose of selling mattresses

and related products.

          14.    The current monthly base rent for the Leased Premises owed by Mattress Firm is

set forth in the Lease Agreement. See Exhibit 6.

          15.    Under the Lease Agreement, Mattress Firm is also obligated to pay certain

common area maintenance, real estate tax, and other charges (“NNN Charges”).2

          16.    As of the date of this filing, Mattress Firm has not paid its monthly base rent for

the Leased Premises for April, May and June, 2020.

          17.    Mattress Firm is still currently occupying the Leased Premises.

          18.    Non-payment of the monthly base rent is an event of default under the Lease

Agreement.

          19.    On April 13, 2020, counsel for Plaintiff sent Mattress Firm a Notice of Default

seeking full payment of the amount then-owed under the Lease Agreement. Mattress Firm did

not pay the amount then-owed. A copy of this letter is attached hereto as Exhibit 7.

          20.    Mattress Firm remains in default of its obligations under the Lease Agreement.
2
    “Net Net Net” Charges.
                                                  3
                                                                                                      Electronically Filed - St Louis County - June 30, 2020 - 02:58 PM
  Case: 4:20-cv-01131-SPM Doc. #: 1-3 Filed: 08/24/20 Page: 4 of 7 PageID #: 17




                  OTHER NOTABLE LEASE AGREEMENT PROVISIONS

        21.     Section 4.9 of the Original Lease provides that in the event of late payments,

Mattress Firm is required to pay certain late charges as set forth in the Lease Agreement.

        22.     Section 10.2.3 of the Original provides that in the event of a default, Mattress

Firm is required to pay “the entire amount of all Rent then remaining to be paid under this Lease

for the balance of the Lease Term, discounted at the rate of ten percent (10%) per year.”

        23.     Section 13.20 of the Original Lease provides that in the event of default, Mattress

Firm “shall pay upon demand all of Landlord’s costs and expenses incurred in enforcing

[Mattress Firm’s] obligations hereunder, including reasonable fees of counsel…”

                    COUNT I – DEMAND FOR RENT AND POSSESSION

        24.     Plaintiff re-alleges and incorporates paragraphs 1 through 23 of the foregoing

Petition as if fully set forth herein.

        25.     Plaintiff entered into a valid and enforceable Lease Agreement wherein Plaintiff

promised to provide the Premises in exchange for Mattress Firm paying rent and other relevant

charges as laid forth above.

        26.     Plaintiff has fully performed under the Lease in that it has provided the Premises

to Mattress Firm for the appropriate term of the Lease and fulfilled all its obligations due and

owing under the Lease.

        27.     Mattress Firm materially breached the Lease Agreement by failing to make its

required monthly payments.

        28.     Mattress Firm is still currently occupying the Leased Premises.

        29.     As a direct and proximate result of these breaches, Plaintiff has suffered damages

in an amount to be shown at trial including, but not limited to, as of the date of this filing,



                                                 4
                                                                                                          Electronically Filed - St Louis County - June 30, 2020 - 02:58 PM
 Case: 4:20-cv-01131-SPM Doc. #: 1-3 Filed: 08/24/20 Page: 5 of 7 PageID #: 18




monthly base rent charges for the months of April, 2020, May, 2020 and June, 2020, late fees,

interest, court costs, and attorneys’ fees, representing the total accounts receivable balance for

the aforementioned charges. These damages are ongoing and continuous.

       30.     Plaintiff has and will continue to incur attorneys’ fees, court costs, and other

expenses in pursuing this action.

       31.     Plaintiff also seeks the amount of all rent charges remaining to be paid under the

Lease Agreement for the balance of the lease term, including such amounts that will continue

occur from the date of this filing through the date of judgement, as set forth in the Lease

Agreement and which exact amount will be shown at trial.

       32.     In the event the Mattress Firm vacates the Leased Premises during the pendency

of this action, Plaintiff reserves the right to recover all damages it suffers as a result of any waste

or unreasonable wear and tear at the Premises, and as caused by Mattress Firm, its guests,

invitees, and agents.

       WHEREFORE, Plaintiff prays this Court enter judgment in is favor and against

Defendant Mattress Firm, Inc. for (1) immediate possession of the Leased Premises as set forth

above; (2) Plaintiff’s recovery from Defendant of all unpaid rent and other charges due and

owing under the Lease Agreement as of the date of this filing; (3) Plaintiff’s recovery from

Defendant of all unpaid interest and late charges owed under the Lease in an amount to be

determined at trial; (4) Plaintiff’s recovery from Defendant of all unpaid rent payments, late

charges, NNN Charges, and interest charges that may accrue during the pendency of this action;

(5) Plaintiff’s recovery from Defendant of interest at the highest lawful rate until collection of

judgment from Defendant; (6) Plaintiff’s recovery of its reasonable attorney’s fees, court costs,

and expenses incurred as a result of Defendant’s default and Plaintiff’s subsequent actions in



                                                  5
                                                                                                  Electronically Filed - St Louis County - June 30, 2020 - 02:58 PM
 Case: 4:20-cv-01131-SPM Doc. #: 1-3 Filed: 08/24/20 Page: 6 of 7 PageID #: 19




enforcing its right under the Lease; (7) all rent charges remaining to be paid under the Lease

Agreement for the balance of the lease term, which exact amount will be shown at trial; and (8)

other such and further relief as the Court deems just and proper.


                                                     Respectfully submitted,

                                                     HUSCH BLACKWELL LLP


                                             By:     /s/ Michael J. Tolles
                                                     Michael J. Tolles, #61606
                                                     190 Carondelet Plaza, Suite 600
                                                     St. Louis, MO 63105
                                                     (314) 480-1500 Office
                                                     (314) 480-1505 Facsimile
                                                     mike.tolles@huschblackwell.com


                                                     Attorneys for Quapaw Whispering Pines,
                                                     LLC




                                                6
                                                                                Electronically Filed - St Louis County - June 30, 2020 - 02:58 PM
Case: 4:20-cv-01131-SPM Doc. #: 1-3 Filed: 08/24/20 Page: 7 of 7 PageID #: 20
